Exhibit 10.1

CONFIDENTIAL

June 18, 2013

Dewayne Williams

19911 Redwick Court

Spring, TX 77388

Dear Dewayne,

I am pleased to offer you the position of Vice President – Controller for Quanex
Building Products Corporation (Company), reporting directly to Brent Korb,
Senior Vice President and Chief Financial Officer, effective on July 1, 2013
“Effective Date”). Responsibilities of this position will be consistent with
what was discussed with you during the interview process.

Your total compensation will include the following:

 

  1. Base Salary. Your base salary will be $7,307.70 paid bi-weekly (annualized
at $190,000.20).

 

  2. Annual Incentive Award (AIA). The current AIA target for your position is
40% of your base salary and a maximum of 80%. You will be pro-rated for the FY
2013 Award.

 

  3. Long Term Incentive Award (LTI). You will also be eligible to receive a
Long Term Incentive Award in December 2013 based upon approval of the
Compensation and Management Development Committee. Currently, the LTI target for
your position is 70% of your base salary. The Long Term Incentive Award is
comprised of grants from the Omnibus Incentive Plan that typically include a mix
of options, restricted stock and Performance Units. The Performance Units have
historically been based on the Company achieving a certain level of Earnings per
Share growth and Relative Total Shareholder Return results against our peer
group over a three year period.

 

  4. Initial Restricted Stock Grant. You will receive 1,000 shares of the
Company’s Restricted Stock the Effective Date of your employment. This stock
will cliff vest on the third anniversary of the Effective Date. However in the
event of a change in control, as defined in the 2008 QBP Omnibus Incentive Plan,
you will become fully vested in your restricted stock award of 1,000 shares.

 

  5. Initial Stock Option Grant. You will receive a Non-Incentive Stock Option
Grant to purchase 4,000 shares of Quanex Building Products Corporation common
stock for a per-share exercise price equal to the closing price on the Effective
Date. The option grant will ratably vest in thirds on the first, second and
third anniversary of the Effective Date. However, the option will become fully
vested and exercisable in the event of a change in control, as defined in the
2008 Omnibus Incentive Plan.

 

  6. Deferred Compensation Plan. Pursuant to the terms of the Quanex Building
Products Deferred Compensation Plan, you will have the opportunity to defer all
or a portion of the compensation you receive under the Annual Incentive Program
(AIA). You are not subject to income tax on the compensation you defer or the
associated earnings until you actually receive a distribution under the Plan.



--------------------------------------------------------------------------------

  7. Company Furnished Automobile. You may select a four door vehicle with a
maximum company investment cost of $39,000. Insurance will be paid by the
Company. You will be reimbursed for gasoline and maintenance costs.

 

  8. Officer Life Insurance. You will eligible for reimbursement of annual
premiums for a Life Insurance policy of up to $750,000.

 

  9. Financial and Tax Counsel. You will be eligible to receive financial, tax
and legal consulting services at Company expense up to a maximum of $3,000 per
year.

 

  10. Vacation. You will be entitled to four weeks of paid vacation each
calendar year.

 

  11. Change in Control. As an Officer of Quanex Building Products Corporation
you will be eligible for protection under the provision of the Corporate Change
in Control Agreement. A copy of the agreement is attached.

 

  a. The Change in Control Agreement provides for a “double trigger.” First a
change in control of Quanex Building Products Corporation must occur. Generally
a change in control would occur if an unrelated person purchased 20 percent or
more of Quanex Building Products Corporation’s outstanding stock. Second, your
employment must be terminated by the acquiring organization for other than
cause, or you must resign for “good reason” as defined in the Change in Control
Agreement.

 

  b. Examples of “good reason” defined in the Change in Control Agreement
include: (1) when the common stock of Quanex Building Products Corporation or
the entity into which Quanex Building Products Corporation is merged is no
longer being actively traded on the New York Stock Exchange; and (2) the
“relocation of the executive’s principal office outside the portion of the
metropolitan area of the City of Houston, Texas that is located within the
Highway known as ‘Beltway 8.’”

 

  12. Benefits. You will be eligible to participate in the Quanex Building
Products Group Benefits Plan beginning on the first day of the month following
30 days of employment. It is a flexible cafeteria plan that offers a variety of
benefit choices from which you can select that will best meet the needs of you
and your family. Additionally, the Company provides certain benefits that are
employer-paid (i.e., short-term disability, long-term disability, basic life
insurance, and AD&D benefits).

 

  13. 401(k) Plan. You will be eligible to participate in the Quanex Building
Products Salaried and Nonunion Employee 401(k) Plan. You may contribute up to a
maximum of 50% of your eligible compensation up to the government mandated
maximum. Under the terms of the 401(k) Savings Plan, Quanex will match $0.50 for
each dollar you contribute up to a maximum of 5% of your eligible compensation.
There is a five year vesting schedule on the Company match. In addition, you may
elect to save on a before-tax or after-tax basis, or a combination of the two.

 

  14. Pension. You will be eligible for pension benefits from two programs,
Quanex Building Products Salaried and Nonunion Employee Pension Plan (the
Qualified Plan), and the Quanex Building Products Restoration Plan (the
Nonqualified Plan).

 

  a. Qualified Plan. You will be eligible for the qualified plan provided you
meet the vesting requirements of the plan. The qualified plan consists of a
notional account balance in your name. The account will receive an annual
benefit credit of 4% based on your base pay plus bonus paid during the year. In
addition to annual interest credits based on the 30 year Treasury (rate is
established each August for the next year). The benefit is portable once you are
vested (100% after three years of vesting service), you can take it with you if
you leave.



--------------------------------------------------------------------------------

  b. Nonqualified Plan. The Restoration Plan is a nonqualified plan designed to
provide substantial additional pension benefits to Corporate Officers. The
Restoration Plan restores benefits on pay in excess of the Internal Revenue Code
limits for qualified plans. Under the Restoration Plan, you will be eligible to
receive a lump sum payment upon your separation from service equal to:

 

  i. the benefit payable to you under the Qualified Plan if your compensation
taken into account under that plan were not capped at the amount required under
Section 401(a)(17) of the Internal Revenue Code (currently $230,000),

 

  ii. reduced by the benefit payable to you under the Qualified Plan taking into
account only the amount of your compensation allowed under Section 401(a)(17) of
the Internal Revenue Code (currently $230,000).

The specific elements of your compensation taken into account for purposes of
the Restoration Plan are the same as those items of your compensation taken into
account for purposes of the Qualified Plan, described above.

The Restoration Plan will be administered in a manner that is intended to comply
with Section 409A of the Internal Revenue Code.

 

  15. Principal Office. The Quanex Building Products Corporation corporate
headquarters, located at 1800 West Loop South, Suite 1500 Houston, Texas 77027
will be your principal office.

 

  16. Background Check and Drug Screen. The offer is contingent upon your
completing and passing a drug test to be taken at the company’s expense, as well
as a successful completion of the background check.

Your entitlement to any of the benefits outlined herein is contingent on your
continued employment at the time. Your employment may be terminated by either
you or Quanex Building Products Corporation at any time. This agreement is
governed by the laws of the State of Texas.

Dewayne, I believe that you will help provide the leadership we need to meet our
long-term needs on our Corporate Finance team. The Quanex leadership team enjoys
a positive and effective working relationship. I look forward to your acceptance
of this offer and to working with you.

Please sign your acceptance in the space below and return it to me no later than
June 21, 2013.

Sincerely,

Brent Korb

Senior Vice President – Chief Financial Officer

Enclosures

 

ACCEPTANCE OF OFFER    

 

   

 

Dewayne Williams     Date